—Order, Supreme Court, Bronx County (Douglas McKeon, J.), entered May 1, 2000, which denied petitioner’s application to serve a late notice of claim, unanimously affirmed, without costs.
The application was properly denied for failure to show that respondents acquired actual knowledge of the essential facts constituting the claim within 90 days of the accident or a reasonable time thereafter (General Municipal Law § 50-e [5]). As the motion court held, the accident reports prepared by *210respondents’ bus driver and his supervisor gave respondents no reason to anticipate petitioner’s present claim that she fell off the bus because of a step that was defective in some unspecified manner (see, Matter of Hubbard v City School Dist., 204 AD2d 721). We have considered petitioner’s other arguments and find them unavailing. Concur — Sullivan, P. J., Nardelli, Ellerin, Buckley and Marlow, JJ.